Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Amendments to Abstract and the Title filed on 02 March 2022 are accepted. Specification objections are withdrawn. 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given via email by Applicants Attorney Dennis Flaherty on 17 May 2022.

The application has been amended as follows: 
Claims: 
Claim 1 (Currently Amended): A wire-routing end effector comprising: 
a lower frame; 
a routing beak fastened to and projecting from the lower frame, wherein the routing beak has a channel configured to guide a wire along a predetermined path relative to the lower frame as the wire moves through the channel, wherein the routing beak comprises an upper beak part having a first groove and a lower beak part having a second groove, wherein the first and second grooves form the channel, and wherein the upper beak part projects forward beyond the lower beak part, thereby limiting upward movement of a portion of the wire positioned under an overhang; 
a drive roller comprising a drive roller shaft rotatably coupled to the lower frame, wherein the drive roller is arranged to contact a portion of the wire being guided in the channel of the routing beak; 
a motor having a motor output shaft; and a drive train which operatively couples the drive roller to the motor.

Claim 2: The wire-routing end effector as recited in claim 1, wherein the drive train comprises: 
a roller drive train operatively coupled to the motor output shaft; 
a drive shaft operatively coupled to the roller drive train so that the drive shaft rotates when the motor output shaft rotates; 
a first right-angled drive shaft gear mounted to one end of the drive shaft; and 
a second right-angled drive shaft gear mounted to one end of the drive roller shaft and intermeshed with the first right-angled drive shaft gear, 
wherein the first and second right-angled drive shaft gears convert rotation of the drive shaft to rotation of the drive roller shaft.  

Claim 3: The wire-routing end effector as recited in claim 2, wherein the roller drive train comprises a first rubber drive roller affixed to the motor output shaft, a third rubber drive roller coupled to the drive shaft so that the drive shaft rotates when the third rubber drive roller rotates, and a second rubber drive roller configured to convert rotation of the first rubber drive roller to rotation of the third rubber drive roller, further comprising a slotted drive bearing that transmits torque from the third rubber drive roller to the drive shaft while allowing the drive shaft to move up and down. 

Claim 4: The wire-routing end effector as recited in claim 2, further comprising: 
a force/torque sensor attached to the lower frame and configured to output sensor data representing a force being exerted on the force/torque sensor by the lower frame; and 
an upper frame that is attached to the force/torque sensor,
 wherein the motor is mounted to the upper frame, the roller drive train is rotatably coupled to the upper frame, and the drive shaft is respectively rotatable about and movable along an axis of the drive shaft.  

Claim 5: The wire-routing end effector as recited in claim 4, further comprising a reelette coupled to the upper frame and configured to contain at least a portion of the wire being guided by the routing beak.

 Claim 6 (Currently Amended) : An apparatus for routing a wire, comprising a manipulator arm, a wire-routing end effector coupled to a distal end of the manipulator arm of a robot, and a robot controller configured to control movement of the manipulator arm and rotation of the wire-routing end effector relative to the manipulator arm by activating one or more of a plurality of manipulator arm motors, wherein the wire-routing end effector comprises: 
a lower frame; and 
a routing beak fastened to and projecting from the lower frame, wherein the routing beak has a height which decreases from a point of attachment to the lower frame to a tip of the routing beak and has a channel configured to guide a wire along a predetermined path relative to the lower frame as the wire moves through the channel, wherein the routing beak comprises an upper beak part having a first groove and a lower beak part having a second groove, wherein the first and second grooves form the channel, and wherein the upper beak part projects forward beyond the lower beak part, thereby limiting upward movement of a portion of the wire positioned under an overhang.

Claim 7 (Currently Amended): The apparatus as recited in claim 6, further comprising: 
a force/torque sensor attached to the lower frame and configured to output sensor data representing a force being exerted on the force/torque sensor by the lower frame, 
wherein the robot controller is communicatively coupled to receive the sensor data from the force/torque sensor and further configured to control movement of the manipulator arm by activating the arm motors in response to the received sensor data.  

Claim 8: The apparatus as recited in claim 6, further comprising a reelette rotatably coupled to the lower frame, wherein the reelette is configured to contain a portion of the wire being guided by the routing beak.

 	Claim 9 (Currently Amended): The apparatus as recited in claim 6, wherein the robot controller is configured to control the operation of the manipulator arm motors and hence the movement of the manipulator arm such that an axis of rotation of the wire-routing end effector relative to the manipulator arm is vertical and the tip of the routing beak is the lowest point of the wire-routing end effector as the tip of the routing beak travels along a predefined routing path.

Claim 10: The apparatus as recited in claim 6, wherein the wire-routing end effector further comprises: 
an encoder roller rotatably coupled to the lower frame and configured to contact the wire being passed through the routing beak; and 
a rotary encoder coupled to the encoder roller and configured to convert each incremental rotation of the encoder roller into a signal representing rotary encoder data indicating a direction of each incremental rotation of the encoder roller, 
wherein the robot controller is communicatively coupled to receive the rotary encoder data and further configured to calculate a length of wire dispensed by the wire-routing end effector based on the received rotary encoder data.  

Claim 11: The apparatus as recited in claim 7, wherein the wire-routing end effector further comprises: 
an upper frame that is rotatably coupled to the manipulator arm; and 
a reelette rotatably coupled to the upper frame and configured to contain at least a portion of the wire being guided by the routing beak, 
wherein the force/torque sensor is further attached to the upper frame.  

Claim 12: The apparatus as recited in claim 11, wherein the wire-routing end effector further comprises: 
a drive roller comprising a drive roller shaft rotatably coupled to the lower frame; 
a motor mounted to the upper frame; 8Atty. Docket: 18-1536 
a roller drive train rotatably coupled to the upper frame and operatively coupled to the motor; 
a drive shaft operatively coupled to the motor by way of the roller drive train; 
a first right-angled drive shaft gear mounted to one end of the drive shaft; and 
a second right-angled drive shaft gear mounted to one end of the drive roller shaft and intermeshed with the first right-angled drive shaft gear, 
wherein the drive roller is configured to rotate in response to activation of the motor by the robot controller.  

Claim 13: The apparatus as recited in claim 12, wherein the wire-routing end effector further comprises: an idle guide spring clamp arm rotatably coupled to the lower frame; an idle guide roller comprising an idle guide roller shaft that is rotatably coupled to the idle guide spring clamp arm; and a spring configured to urge the idle guide spring clamp arm to rotate in a first rotation direction toward a position at which the idle guide roller forms a nip with the drive roller, wherein the idle guide roller is configured to displace away from the drive roller when the idle guide spring clamp arm is rotated in a second rotation direction opposite to the first rotation direction.

Claim 14: The apparatus as recited in claim 6, further comprising: first and second passive tensioner rollers rotatably coupled to the lower frame for rotation about respective parallel axes; a passive tensioner arm rotatably coupled to the lower frame; and a third passive tension roller rotatably coupled to one end of the passive tensioner arm for rotation about an axis that is parallel to the axes of rotation of the first and second passive tensioner rollers, wherein the passive tensioner arm is rotatable to between a first angular position where the third passive tension roller is positioned between the first and second passive tensioner rollers and a second angular position where the third passive tension roller is not positioned between the first and second passive tensioner rollers.

	 Claim 15 (Currently Amended): A wire-routing end effector comprising: 
a lower frame; and 
a routing beak fastened to and projecting from the lower frame, wherein the routing beak has a height which decreases from a point of attachment to the lower frame to a tip of the routing beak and 

has a channel configured to guide a wire along a predetermined path relative to the lower frame as the wire moves through the channel, wherein the routing beak comprises an upper beak part having a first groove and a lower beak part having a second groove, wherein the first and second grooves form the channel, and wherein the upper beak part projects forward beyond the lower beak part, thereby limiting upward movement of a portion of the wire positioned under an overhang.

Claim 16: The wire-routing end effector as recited in claim 15, further comprising a force/torque sensor attached to the lower frame and configured to output sensor data representing a force being exerted on the force/torque sensor by the lower frame.  

Claim 17 (Currently Amended): The wire-routing end effector as recited in claim 16, further comprising: 
an upper frame that is rotatably coupled to [[the]] a manipulator arm; and 
a reelette rotatably coupled to the upper frame and configured to contain at least a portion of the wire being guided by the routing beak, 
wherein the force/torque sensor is further attached to the upper frame.  

Claim 18: The wire-routing end effector as recited in claim 17, further comprising: 
a drive roller comprising a drive roller shaft rotatably coupled to the lower frame; 
a motor mounted to the upper frame; 
a roller drive train rotatably coupled to the upper frame and operatively coupled to the motor; 
a drive shaft operatively coupled to the motor by way of the roller drive train; 11Atty. Docket: 18-1536 
a first right-angled drive shaft gear mounted to one end of the drive shaft; and 

a second right-angled drive shaft gear mounted to one end of the drive roller shaft and intermeshed with the first right-angled drive shaft gear.

Claim 19: The wire-routing end effector as recited in claim 18, further comprising: an idle guide spring clamp arm rotatably coupled to the lower frame; an idle guide roller comprising an idle guide roller shaft that is rotatably coupled to the idle guide spring clamp arm; and a spring configured to urge the idle guide spring clamp arm to rotate in a first rotation direction toward a position at which the idle guide roller forms a nip with the drive roller, wherein the idle guide roller is configured to displace away from the drive roller when the idle guide spring clamp arm is rotated in a second rotation direction opposite to the first rotation direction.

Claim 20: The wire-routing end effector as recited in claim 18, further comprising a rotary encoder configured to output a signal representing encoder data indicating a direction of each incremental rotation of the drive roller.


Reasons for Allowance
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments starting on Page 13 of the response filed on 02 March 2022 reviewed carefully and the amendments of the claims 1, 3-9 and 10-19 filed on 02 March 2022 along with the examiner’s amendment would overcome the claim objections and claim rejections based on  35 USC §112 and 35 USC §103.


Regarding claims 1, 6 and 15, the prior art does not disclose or suggest, in combination with all other claim limitations and the allowable feature being:
a wire-routing end effector having a routing beak that has a channel configured to guide a wire along a predetermined path relative to the lower frame as the wire moves through the channel, wherein the routing beak comprises an upper beak part having a first groove and a lower beak part having a second groove, wherein the first and second grooves form the channel, and wherein the upper beak part projects forward beyond the lower beak part, thereby limiting upward movement of a portion of the wire positioned under an overhang.  

Prior art of record Toshiyuki (JP 2004119444) teaches an automatic wiring layout system having a robot controller and a guide nozzle for routing the wires. 
However, Toshiyuki does not teach a guide nozzle having a first or a second grooves to form a channel or an upper beak part projects forward beyond the lower beak part that limits the upward movement of a portion of the wire positioned under an overhang. Prior art of record Gerhard (AT 410609) teaches a robot arm and a beak like clamping jaw for gripping the wire. However, Gerhard fails to teach an upper beak part projects forward beyond the lower beak part to limit the upward movement of a portion of the wire positioned under an overhang. 
Prior art of record Woon (US 20180013254) teaches an assembly apparatus having multiple drive shafts and timing belts. However, Woon does not teach a wire routing apparatus. Prior art of record Ogawara (US 20140266811) teaches a multi-axis robotic apparatus for wire harness manufacturing including a torque sensor. 
However, Ogawara is silent on a routing beak or forming grooves or a channel to guide a wire. Therefore, claims 1, 6 and 15 are allowed and claims 2-5, 7-14 and 16-20 are allowed as they inherit all the limitations of claims 1, 6 and 15 respectively. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729